Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-13-00134-CV

                                         Fred BEEBE,
                                           Appellant

                                                v.

     City of San Antonio Through its agent, CITY PUBLIC SERVICE BOARD OF SAN
                               ANTONIO d/b/a CPS Energy,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-08789
                        Honorable Martha B. Tanner, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee City of San Antonio through its Agent, City
Public Service Board of San Antonio d/b/a/ CPS Energy recover its costs of appeal from Appellant
Fred Beebe.

       SIGNED September 10, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice